              Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 1 of 12




 1   CECILIA D. SEGAL (SBN 310935)
     Natural Resources Defense Council
 2
     111 Sutter Street, 21st Floor
 3   San Francisco, CA 94104
     Telephone: (415) 875-6112
 4   Fax: (415) 795-4799
 5   E-mail: csegal@nrdc.org

 6   AARON COLANGELO, pro hac vice
     Natural Resources Defense Council
 7
     1152 15th Street, NW, Suite 300
 8   Washington, DC 20005
     Telephone: (202) 289-2376
 9
     Fax: (415) 795-4799
10   E-mail: acolangelo@nrdc.org

11   Counsel for Plaintiff-Intervenors Natural Resources
     Defense Council, Northern Plains Resource Council,
12
     The Wilderness Society, and Western Organization
13   of Resource Councils

14                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                OAKLAND DIVISION
16
         STATE OF CALIFORNIA, by and through
17       XAVIER BECERRA, ATTORNEY GENERAL;
         and STATE OF NEW MEXICO, by and through
18
         HECTOR BALDERAS, ATTORNEY GENERAL,
19                                                            Case No. 17-cv-05948-SBA
                      Plaintiffs,
20                                                            Conservation Intervenors’ Notice of
              v.
21                                                            Motion, Motion to Enforce the Court’s
         UNITED STATES DEPARTMENT OF THE                      Judgment, and Memorandum in
22       INTERIOR; OFFICE OF NATURAL                          Support of Motion
23       RESOURCES REVENUE; DAVID
         BERNHARDT, Secretary of the Interior; and            Date: March 11, 2020
24       GREGORY GOULD, Director, Office of Natural           Time: 2:00 p.m.
25       Resources Revenue,                                   Judge: Hon. Saundra B. Armstrong

26                    Defendants.1

27
     1Pursuant to Federal Rule of Civil Procedure 25(d), current Secretary of the Interior
28   David Bernhardt has been substituted for former Secretary of the Interior Ryan Zinke,
     who was originally named as a defendant.


                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 2 of 12




 1                                        NOTICE OF MOTION
 2          PLEASE TAKE NOTICE THAT on March 11, 2020, at 2:00 p.m., or as soon
 3   thereafter as the matter may be heard, in the courtroom of the Honorable Saundra B.
 4   Armstrong, at the United States Courthouse, 1301 Clay Street, Oakland, California 94612,
 5   Plaintiff-Intervenors Natural Resources Defense Council, Northern Plains Resource
 6   Council, The Wilderness Society, and Western Organization of Resource Councils
 7   (collectively, Conservation Intervenors), by counsel, will and hereby do move the Court to
 8   enforce its Judgment of March 29, 2019, ECF No. 73.
 9          Federal courts have “inherent power to enforce compliance with their lawful
10   orders.” Shillitani v. United States, 384 U.S. 364, 370 (1966). This Court’s Order
11   accompanying its Judgment declared that Federal Defendants’ repeal of the “Consolidated
12   Federal Oil & Gas and Federal & Indian Coal Valuation Reform” rule (the Valuation Rule)
13   was arbitrary and capricious and vacated the repeal, thereby reinstating the Valuation
14   Rule. See ECF No. 72 at 33-34. Yet now, contrary to the Court’s Order, Federal Defendants
15   have once again unlawfully postponed oil and gas lessees’ deadline to comply with the
16   Valuation Rule, this time until July 1, 2020. Conservation Intervenors therefore respectfully
17   request that the Court enforce its Judgment and Order by (1) declaring that Federal
18   Defendants’ latest postponement is inconsistent with the Court’s mandate, (2) vacating the
19   postponement, and (3) ordering Federal Defendants to set an immediate deadline by
20   which oil and gas lessees must comply with the Valuation Rule. Conservation Intervenors’
21   motion is supported by the accompanying Memorandum; the Declaration of Cecilia D.
22   Segal; any oral argument this Court may allow; and any other matter of which this Court
23   takes notice.
24          Consistent with this Court’s Standing Order, Conservation Intervenors conferred
25   with all parties before filing this motion. Federal Defendants and Industry Intervenor
26   American Petroleum Institute oppose the motion. Plaintiffs do not. Based on the
27   understanding that the motion does not implicate coal valuation, Industry Intervenors
28   National Mining Association and Wyoming Mining Association take no position.



                     Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                            Case No. 17-cv-05948-SBA
            Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 3 of 12




 1   Dated: January 15, 2020                   Respectfully submitted,
 2
                                               /s/ Cecilia D. Segal
 3                                             CECILIA D. SEGAL (SBN 310935)
                                               Natural Resources Defense Council
 4
                                               111 Sutter Street, 21st Floor
 5                                             San Francisco, CA 94104
                                               Telephone: (415) 875-6112
 6
                                               Fax: (415) 795-4799
 7                                             E-mail: csegal@nrdc.org
 8
                                               AARON COLANGELO, pro hac vice
 9                                             Natural Resources Defense Council
                                               1152 15th Street, NW, Suite 300
10                                             Washington, DC 20005
11                                             Telephone: (202) 289-2376
                                               Fax: (415) 795-4799
12                                             E-mail: acolangelo@nrdc.org
13
                                               Counsel for Plaintiff-Intervenors Natural Resources
14                                             Defense Council, Northern Plains Resource Council,
15                                             The Wilderness Society, and Western Organization of
                                               Resource Councils
16
17
18
19
20
21
22
23
24
25
26
27
28



                  Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                         Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 4 of 12




 1                          STATEMENT OF ISSUES TO BE DECIDED
 2         Is Federal Defendants’ decision to postpone oil and gas lessees’ deadline to comply
 3   with the Valuation Rule until July 1, 2020—fourteen months after this Court reinstated the
 4   Rule and three-and-a-half years after the Rule’s original effective date—inconsistent with
 5   the Court’s Judgment and Order?
 6                                         INTRODUCTION
 7         Last spring, this Court held that Federal Defendants “committed a number of
 8   serious violations” when they repealed the Valuation Rule—a much-needed update to the
 9   regulations governing royalty payments for coal, oil, and natural gas extracted from
10   federal lands that will increase royalty collections by between $71.9 and $84.9 million a
11   year. In light of these “serious violations,” the lack of disruptive consequences from
12   vacatur, and the fact that Federal Defendants had already improperly delayed
13   implementation of the Rule by more than two years, the Court vacated the repeal. Federal
14   Defendants subsequently informed lessees that the Valuation Rule had been reinstated
15   and set a lenient compliance date of January 1, 2020—a date more than eight months after
16   the Court’s vacatur.
17         Shortly before that revised compliance deadline, and without warning, Federal
18   Defendants issued lessees a postponement, further extending the deadline to July 1, 2020.
19   This unilateral and unlawful suspension of the Valuation Rule contravenes the Court’s
20   mandate and continues to deprive Conservation Intervenors, their members, and the
21   public of the Rule’s substantial benefits. Accordingly, the Court should reject Federal
22   Defendants’ latest attempt to thwart implementation of the Valuation Rule and grant
23   Conservation Intervenors’ motion to enforce.
24                                         BACKGROUND
25         On July 1, 2016, following years of study and stakeholder input, the Office of
26   Natural Resources Revenue (ONRR), a division of the U.S. Department of the Interior,
27   published the Valuation Rule. 81 Fed. Reg. 43338 (July 1, 2016). ONRR anticipated that the
28   Rule would improve oversight and management of the federal royalty collection system,


                                                    1
                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 5 of 12




 1   increase annual royalty payments by between $71.9 and $84.9 million, and decrease
 2   industry compliance costs by $3.61 million. Id. at 43338, 43359. ONRR set the Rule’s
 3   effective date at 180 days from its date of publication, i.e., January 1, 2017, to give lessees
 4   time to change their accounting practices and come into compliance with the new regime.
 5   Id. at 43338, 43360.
 6          Following the change in presidential administration, however, ONRR began to
 7   derail the Rule’s implementation. First, it postponed the Valuation Rule’s effective date,
 8   citing then-pending lawsuits by industry groups challenging the Rule’s validity in the U.S.
 9   District Court for the District of Wyoming. 82 Fed. Reg. 11823, 11823 (Feb. 27, 2017). A
10   judge of this court swiftly declared that postponement unlawful. Becerra v. U.S. Dep’t of the
11   Interior, 276 F. Supp. 3d 953, 966 (N.D. Cal. 2017). Second, ONRR repealed the Valuation
12   Rule altogether, 82 Fed. Reg. 36934 (Aug. 7, 2017), giving rise to this lawsuit.
13          This Court held that ONRR’s actions were, again, unlawful. Order re Cross-Motions
14   for Summary Judgment (Order) 33-34, ECF No. 72. It found that the agency had
15   “committed a number of serious violations of the [Administrative Procedure Act (APA)]
16   and that its repeal of the Valuation Rule was effectuated in a wholly improper manner.”
17   Id. at 33. Specifically, the Court determined that ONRR had failed to provide a reasoned
18   explanation for its abrupt and arbitrary change in course or to comply with the APA’s
19   notice-and-comment requirement. Id. at 33-34. Concluding that these violations were
20   “serious,” and that no “unduly disruptive” consequences would follow from vacatur, the
21   Court vacated the repeal, thereby allowing the Valuation Rule to take effect. Id. at 34.
22   Neither Federal Defendants nor Industry Intervenors sought a stay or reconsideration of
23   the Court’s decision, or filed an appeal.
24          Yet, in the ensuing weeks, ONRR failed to take any action to implement the
25   Valuation Rule or even publicly recognize its reinstatement. Conservation Intervenors
26   consequently wrote to the agency on May 30, 2019, stressing the need for full and
27   immediate implementation and requesting information regarding ONRR’s efforts to that
28   effect. Decl. of Cecilia D. Segal (Segal Decl.) ¶ 2; id., Ex. A. On June 13, ONRR issued a


                                                     2
                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
               Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 6 of 12




 1   guidance document, known as a Dear Reporter letter, informing lessees that the Valuation
 2   Rule had taken effect and instructing them to submit, by January 1, 2020, corrected reports
 3   and royalty payments, retroactive to the Rule’s original effective date of January 1, 2017.
 4   Id. ¶ 3; id., Ex. B at 1.
 5            At about the same time, Industry Intervenors and other industry groups revived
 6   their challenges to the Valuation Rule in Wyoming federal court.2 They subsequently
 7   sought a preliminary injunction of the Rule, arguing that they should be spared the
 8   “‘substantial and unnecessary burden’” of complying with it until the court resolved the
 9   merits of their suit. Cloud Peak Energy Inc. v. U.S. Dep’t of the Interior, No. 19-cv-120, 2019
10   WL 5058582, at *2 (D. Wyo. Oct. 8, 2019). ONRR opposed the injunction, defending the
11   Valuation Rule’s validity and disputing industry’s claim that they faced significant costs
12   and other harms associated with compliance. See id. at *1, *3, *6; see also ONRR Opp’n to
13   Mot. for Prelim. Inj. (PI Opp’n) 7, Cloud Peak Energy, No. 19-cv-120, ECF No. 58. The court
14   ultimately granted the preliminary injunction as to the Rule’s coal provisions but denied it
15   as to the oil and gas provisions. Cloud Peak Energy, 2019 WL 5058582, at *14 (concluding
16   that industry demonstrated a likelihood of success on the merits for only one of the
17   Valuation Rule’s provisions, concerning the valuation of coal based on the sales price of
18   electricity).
19            Oil and gas lessees thus remained subject to the January 1, 2020 deadline to achieve
20   compliance with the Valuation Rule. Only six weeks before that date, however, ONRR
21   abruptly issued a new Dear Reporter letter postponing the deadline from January 1 to July
22   1, 2020. Segal Decl. ¶ 4; id., Ex. C at 1. The only explanation the agency gave was that it had
23   “received feedback from industry” stating that “additional time was necessary for
24   industry to comply.” Id., Ex. C at 1. ONRR did not alert Plaintiffs, Conservation
25   Intervenors, or the Court to the postponement. See id. ¶¶ 5-6.
26
27
28
     2   Conservation Intervenors intervened in that litigation to defend the Valuation Rule.

                                                      3
                     Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                            Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 7 of 12




 1                                        LEGAL STANDARD
 2          Federal courts have “inherent power to enforce compliance with their lawful
 3   orders.” Shillitani v. United States, 384 U.S. 364, 370 (1966); Hook v. Arizona, 972 F.2d 1012,
 4   1014 (9th Cir. 1992) (“A district court retains jurisdiction to enforce its judgments . . . .”);
 5   see also Salazar v. Buono, 559 U.S. 700, 712 (2010) (plurality opinion) (“A party that obtains a
 6   judgment in its favor acquires a ‘judicially cognizable’ interest in ensuring compliance
 7   with that judgment” and thus “ha[s] standing to seek its vindication.” (citation omitted)).
 8   This rule extends to mandates issued to federal agencies. California v. U.S. Dep’t of Labor,
 9   155 F. Supp. 3d 1089, 1095-96 (E.D. Cal. 2016). “Should an agency neglect the orders of a
10   federal court, an order enforcing the original mandate is in fact ‘particularly appropriate.’”
11   Id. at 1096 (quoting Int’l Ladies’ Garment Workers’ Union v. Donovan, 733 F.2d 920, 922 (D.C.
12   Cir. 1984)). A court should therefore grant a motion to enforce a final judgment when the
13   prevailing party demonstrates that its agency opponent “has not complied with the
14   judgment’s terms.” Id.
15                                             ARGUMENT
16          Since President Trump took office, ONRR has made repeated attempts to thwart
17   implementation of the Valuation Rule, relying on conclusory assertions of industry
18   compliance burdens each time. Thanks to those efforts, the agency has succeeded so far in
19   delaying the payment of royalties under the Rule for three years and counting. This Court
20   should enforce its final judgment to prevent ONRR from delaying lessee compliance with
21   the Rule any longer.
22          The Court’s Order invalidating ONRR’s repeal of the Valuation Rule was
23   unequivocal. ONRR’s “recited justifications” for the repeal did not “pass muster” under
24   well-established Supreme Court precedent, and its failure to provide “meaningful public
25   comment” before finalizing the repeal violated the APA. Order at 14, 23. The “proper
26   remedy” for such “serious violations,” the Court concluded, was declaratory relief and
27   vacatur of the repeal. Id. at 33; see id. at 34. In reaching that conclusion, the Court found
28   that the “only disruption identified” by Federal Defendants—that ONRR and lessees


                                                      4
                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 8 of 12




 1   needed time to convert their accounting systems—lacked factual support and, in any
 2   event, would be an “inevitabl[e]” consequence of any change in royalty regime. Id. at 34.
 3   The Court also resisted any “further delay” in granting relief, denying Federal Defendants’
 4   request for additional briefing and observing that, although the “Valuation Rule was
 5   originally scheduled to take effect on January 1, 2017,” none of its provisions were ever
 6   implemented due to ONRR’s “improper” postponement and repeal. Id.
 7          Notwithstanding this Court’s decision and clear mandate that the Valuation Rule
 8   take immediate effect, ONRR has continued to stall the Rule’s implementation. While the
 9   agency initially announced its intention to require lessees’ compliance with the Rule, that
10   announcement came two months after the Court’s order, and only after Conservation
11   Intervenors’ insistence. Supra at 2; Segal Decl. ¶ 2. Even then, in recognition of the time
12   needed by lessees to modify their reporting systems, ONRR gave lessees six more
13   months—i.e., eight months from the Court’s Order—to submit their corrected reports and
14   payments. Segal Decl., Ex. B at 1. On the eve of that revised compliance deadline, ONRR
15   moved the goalposts yet again and delayed compliance for oil and gas lessees by another
16   six months. Id., Ex. C at 1. That means that more than three-and-a-half years will have
17   passed since the Valuation Rule’s original effective date (and four years since the Rule’s
18   publication date) before these lessees are required to make royalty payments under the
19   new regime—assuming the agency does not issue any additional extensions.
20          There is no lawful basis for this latest suspension of the Rule. To begin, the
21   November 20, 2019 Dear Reporter letter does not cite any legal authority for the
22   postponement—because there is none. While section 705 of the APA allows an agency to
23   “postpone the effective date” of a rule when “justice so requires,” 5 U.S.C. § 705, it cannot
24   be used to stay the compliance date of a rule that has already taken effect. California v.
25   BLM, 277 F. Supp. 3d 1106, 1119-20 (N.D. Cal. 2017). As Magistrate Judge Laporte stated
26   when she held ONRR’s first postponement of the Valuation Rule illegal, a contrary
27   interpretation “would allow the agency broad latitude to delay implementation long after
28   a rule was formally noticed to the public as taking effect by characterizing other later dates


                                                    5
                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
                Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 9 of 12




 1   as compliance dates and thereby retroactively abrogating the published effective date.”
 2   Becerra, 276 F. Supp. 3d at 964. Nor did ONRR invoke that provision of law or attempt to
 3   meet its requirements. And, though ONRR conceivably might have accomplished the
 4   postponement under section 553 of the APA, 5 U.S.C. § 553(b)-(c), that would have
 5   required the agency to conduct a notice-and-comment rulemaking, which it plainly did
 6   not do. Becerra, 276 F. Supp. 3d at 966 (describing ONRR’s earlier attempt to suspend the
 7   Valuation Rule without notice and comment as “improperly put[ting] the cart before the
 8   horse”).
 9          Absent a legal basis for the postponement, ONRR instead tried to justify its actions
10   with a vague reference in a single sentence to “feedback from industry” about the need for
11   “additional time.” Segal Decl., Ex. C at 1. But, just as this Court found during the merits
12   phase of the case, this justification is unsupported and unpersuasive. See, e.g., Order at 20
13   (stating that “ONRR’s speculation that provisions of the Valuation Rule would be unduly
14   burdensome, difficult to apply and increase costs, directly contradict its previous
15   findings”); id. at 34 (rejecting ONRR’s allegations that the agency and lessees needed time
16   to update their accounting systems and vacating the repeal).
17          In fact, only four months ago, in opposing a motion for a preliminary injunction
18   filed by industry parties in the Wyoming litigation, ONRR asserted that industry did not
19   need extra time to comply, and instead maintained that industry’s “obligation to correct
20   past royalty reports to conform with the Valuation Rule is not an ‘extraordinary’ burden.”
21   PI Opp’n at 7. Citing a declaration provided by ONRR Director Gregory Gould, ONRR
22   asserted that “[r]esubmitting and correcting royalty reports is quite common,” id.; that
23   “only four percent of reporting lines will need to be redone because of the Valuation
24   Rule,” id.; that ONRR “is helping companies comply with the Valuation Rule” and is
25   “better equipped to answer [industry’s] questions” than before, id. at 8; and that industry’s
26   “complaints about the ‘impossibility’ of complying with the Valuation Rule by January 1,
27   2020 . . . are belied by the fact that companies have already begun redoing [their] reports
28   dating back to January 1, 2017, and prospectively reporting under the Valuation Rule,” id.


                                                     6
                    Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                           Case No. 17-cv-05948-SBA
             Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 10 of 12




 1   ONRR’s attempt now to backtrack from these statements, without any evidence or even
 2   acknowledgment of its prior position, is feeble at best.
 3          The Dear Reporter letter is all the more egregious because it gives no consideration
 4   to the foregone benefits associated with the postponement. See California v. BLM, 277 F.
 5   Supp. 3d at 1122 (holding that an agency’s postponement of a rule designed to reduce
 6   natural gas waste was arbitrary and capricious where the agency “only took into account
 7   the costs to the oil and gas industry of complying with the [r]ule and completely ignored
 8   the benefits that would result from compliance”). Conservation Intervenors, their
 9   members, and the broader public derive substantial benefit from royalty revenues. See
10   Conservation Intervenors’ Mot. to Intervene 7, ECF No. 24 (explaining that royalty
11   payments “fund important public-education programs, infrastructure projects, and other
12   local and regional initiatives”); see also Conservation Intervenors’ Opp’n to Mot. for Prelim.
13   Inj. 14-15, Cloud Peak Energy, No. 19-cv-120, ECF No. 57 (describing how communities most
14   impacted by fossil fuel development use royalty revenues to mitigate those impacts). The
15   Valuation Rule—once implemented—will increase these revenues by over $71 million a
16   year. See 82 Fed. Reg. at 43359. ONRR’s repeated delays of the Rule result in an ongoing
17   delay of its benefits.
18          That ONRR has directed lessees to make their future payments under the Rule
19   retroactive to January 1, 2017 does not ameliorate this harm. First, that direction assumes
20   that lessees will ultimately comply with the Valuation Rule, and that ONRR will not take
21   further action to suspend, repeal, or replace it.3 Second, it ignores that the public is losing
22   out on tangible, real-time benefits the increased royalties would provide, like additional
23   funding for local schools and roads. Future payment does not fully compensate for being
24   denied those benefits and services for three-and-a-half years and counting.
25
26
27   3In fact, ONRR has already stated its intent, in light of this Court’s reinstatement of the
28   Valuation Rule, to “publish a proposed rule to amend the existing regulations” on royalty
     valuation. Segal Decl., Ex. D.

                                                     7
                    Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                           Case No. 17-cv-05948-SBA
            Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 11 of 12




 1          In short, Conservation Intervenors have yet to receive the benefit of the relief they
 2   sought and this Court ordered. See WildEarth Guardians v. Bernhardt, No. 16-cv-1724, 2019
 3   WL 3253685, at *3 (D.D.C. July 19, 2019) (stating that the “key question” for a court in
 4   deciding a motion to enforce is whether plaintiffs “received all relief required by the
 5   [c]ourt’s earlier order” (citation and internal quotation marks omitted)). Until ONRR
 6   forces oil and gas lessees to pay royalties under the Valuation Rule, the Rule’s
 7   reinstatement is meaningless. And unless the Court steps in, there is nothing stopping the
 8   agency from issuing serial six-month extensions, one after the other, to postpone these
 9   lessees’ compliance deadline indefinitely. “At some point, [a court] must lean forward
10   from the bench to let an agency know, in no uncertain terms, that enough is enough.” Pub.
11   Citizen Health Research Grp. v. Brock, 823 F.2d 626, 627 (D.C. Cir. 1987) (per curiam).
12          ONRR has “neglect[ed] the order[]” of this Court. California v. U.S. Dep’t of Labor,
13   155 F. Supp. 3d at 1096. It has once again delayed the Valuation Rule’s implementation,
14   thereby frustrating the Court’s mandate, cheating Conservation Intervenors of their
15   victory, and depriving them and the public of the Rule’s benefits. The Court should
16   enforce its Judgment and Order and require Federal Defendants to implement the
17   reinstated Valuation Rule immediately.
18                                          CONCLUSION
19          For the foregoing reasons, Conservation Intervenors respectfully request that the
20   Court grant their motion to enforce, declare that Federal Defendants’ latest postponement
21   of the Valuation Rule is inconsistent with the Court’s mandate, vacate the postponement,
22   and order Federal Defendants to set an immediate deadline by which oil and gas lessees
23   must comply with the Rule.
24
25
26
27
28


                                                    8
                   Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                          Case No. 17-cv-05948-SBA
            Case 4:17-cv-05948-SBA Document 74 Filed 01/15/20 Page 12 of 12




 1   Dated: January 15, 2020                   Respectfully submitted,
 2
                                               /s/ Cecilia D. Segal
 3                                             CECILIA D. SEGAL (SBN 310935)
                                               Natural Resources Defense Council
 4
                                               111 Sutter Street, 21st Floor
 5                                             San Francisco, CA 94104
                                               Telephone: (415) 875-6112
 6
                                               Fax: (415) 795-4799
 7                                             E-mail: csegal@nrdc.org
                                               AARON COLANGELO, pro hac vice
 8
                                               Natural Resources Defense Council
 9                                             1152 15th Street, NW, Suite 300
                                               Washington, DC 20005
10                                             Telephone: (202) 289-2376
11                                             Fax: (415) 795-4799
                                               E-mail: acolangelo@nrdc.org
12
13                                             Counsel for Plaintiff-Intervenors Natural Resources
                                               Defense Council, Northern Plains Resource Council,
14                                             The Wilderness Society, and Western Organization of
                                               Resource Councils
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   9
                  Conservation Intervenors’ Motion to Enforce and Supporting Memorandum
                                         Case No. 17-cv-05948-SBA
